May 12, 1926. The opinion of the Court was delivered by
This is an appeal from a decree of his Honor, Judge Sease, which will be reported. Both his Honor, Judge Sease, and the Special Referee concurred in their findings of fact and against the contention of the appellants.
Judge Sease, by his decree, practically allowed the respondent to reform the contract; this he had the right to do. Both the Referee and Circuit Judge find that it was a mistake of parties; "was not tainted with usury, and is not serious [usurious?]; that all matters complained *Page 508 
of are traceable either to a mistake or error in calculation." In this finding we agree, and see no error as complained of by the exceptions.
The exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. CHIEF JUSTICE GARY did not participate.